 

Exhibit 10.ab

 

 

TRUSTMARK CORPORATION

TIME-BASED RESTRICTED STOCK UNIT AGREEMENT

(Associate)

 

Granted <<grant date>>

 

This Time-Based Restricted Stock Unit Agreement (“Agreement”) between you and
Trustmark Corporation, a Mississippi corporation (“Trustmark”), evidences a
grant of Restricted Stock Units (the “Award”) under the Trustmark Corporation
Amended and Restated Stock and Incentive Compensation Plan (the “Plan”), as of
<<grant date>> (the “Award Date”). This Agreement is subject to the terms and
conditions of the Plan. In the event of any inconsistency or conflict between
this Award Agreement and the Plan, the Plan shall govern.  

WHEREAS, Trustmark maintains the Plan under which the Committee or Board may,
among other things, award Restricted Stock Units to such key associates of
Trustmark and its Subsidiaries as the Committee or Board may determine, subject
to terms, conditions and restrictions as it may deem appropriate; and

 

WHEREAS, pursuant to the Plan, Trustmark, upon recommendation by the Committee
and approval by Trustmark’s Board, grants the Award to you subject to the terms
of this Agreement and acceptance by you of this Agreement.

 

NOW THEREFORE, in consideration of the services and benefits that you will
provide to Trustmark and its Subsidiaries and of the covenants contained in this
Agreement, the parties hereby agree as follows:

 

 

1.

Definitions. Capitalized terms used herein shall have the meanings ascribed to
them in the Plan, except as otherwise defined in this Agreement.

 

2.

Grant of the Award. Trustmark hereby grants you an Award of the number of
Restricted Stock Units set forth on your summary page for restricted stock units
on the internet hosting website designated by Trustmark for the Plan, subject to
the terms of this Agreement and acceptance by you of this Agreement. This
Agreement shall not become legally binding unless you have accepted this
Agreement by the Agreement due date noted with respect to the Award on the
internet hosting website designated by Trustmark for the Plan (or such later
date as the Chairman of the Committee may accept). If you fail to timely accept
this Agreement, the Award shall be cancelled and forfeited.

3.Vesting. Your Award shall vest as follows:

 

 

(a)

General Vesting.  Except as otherwise provided in Sections 3(b), 3(c) and 4
below, your Award shall vest on <<vesting date>> (the “Vesting Date”), subject
to your employment with Trustmark or one of its Subsidiaries continuously
through the Vesting Date.

 

(b)

Qualifying Termination. If a Qualifying Termination (as defined below) occurs
prior to the Vesting Date, a Pro-Rata Portion (as defined below) of your Award
shall vest based on the number of months you were employed during the period
beginning on the Award Date and ending on the date of the Qualifying
Termination.  

“Pro-Rata Portion” is the amount calculated by multiplying the number of
Restricted Stock Units by a fraction, the numerator of which is the number of
complete calendar months from the Award Date to and including the date of the
Qualifying Termination(such numerator not to exceed <<#>>), and the denominator
of which is <<#>>. For this purpose, the month containing the Award Date is
considered a complete calendar month, and the month containing the date of the
Qualifying Termination is not considered a complete calendar month unless the
Qualifying Termination is effective as of the last day of the month. Any balance
of the Award which does not vest shall be forfeited.

 

 

 

--------------------------------------------------------------------------------

 

“Qualifying Termination” means one of the following events, where there is no
Cause for Trustmark to terminate your employment:

 

i.

Termination without Cause. An involuntary termination of your employment with
Trustmark and its Subsidiaries;

 

ii.

Termination for Good Reason. A termination of your employment with Trustmark and
its Subsidiaries at your own initiative for “Good Reason”, as defined in your
Employment Agreement (but only if you have an Employment Agreement and your
Employment Agreement defines “Good Reason”). As used herein, “Employment
Agreement” means a written individual employment agreement or change in control
agreement as in effect on the Award Date between you and Trustmark or one of its
Subsidiaries;

 

iii.

Death. A termination of your employment with Trustmark and its Subsidiaries due
to your death; or

 

iv.

Disability. A termination of your employment with Trustmark and its Subsidiaries
due to your disability as defined in Treas. Reg. § 1.409A-3(i)(4).

 

(c)

“Vesting Acceleration” means one of the following events, where there is no
Cause for Trustmark to terminate your employment:

 

i.

Retirement. Prior to the Vesting Date, in the event of your retirement from
employment with Trustmark and its Subsidiaries with the consent of the Committee
or its delegate, at or after age sixty-five (65) (your “Retirement”), your Award
shall vest as follows, and any balance of the Award which does not vest shall be
forfeited:

 

(1)

<<vesting percentage>> Vesting. In the event of your Retirement prior to the
<<anniversary>> anniversary of the Award Date, <<vesting percentage>> of all
Restricted Stock Units subject to this Award shall vest on the date of your
Retirement.

 

(2)

<<vesting percentage>> Vesting. In the event of your Retirement on or after the
<<anniversary>> anniversary of the Award Date but prior to the Vesting Date,
<<vesting percentage>> of all Restricted Stock Units subject to this Award shall
vest on the date of your Retirement.  

 

ii.

Change in Control.  In the event of a Change in Control (as defined in the Plan)
prior to the Vesting Date, and if you have not previously forfeited your Award
under Section 4 below, one hundred percent (100%) of all Restricted Stock Units
subject to this Award shall vest.

 

4.

Forfeiture.  

 

(a)

Cessation of Employment. If you cease to be an employee of Trustmark or its
Subsidiaries prior to the Vesting Date and neither Section 3(b) nor Section 3(c)
applies, the Restricted Stock Units shall be immediately and automatically
forfeited.  For this purpose, transfer of employment among Trustmark and its
Subsidiaries is not a termination or cessation of employment.

 

(b)

Termination for Cause. If your employment is terminated for Cause before your
Restricted Stock Units are settled, and notwithstanding any other provision of
this Agreement, you shall immediately forfeit all Restricted Stock Units,
whether or not vested, and no Shares shall be issued or Dividend Equivalent (as
defined below) shall be paid.    

 

--------------------------------------------------------------------------------

 

 

5.

Voting Rights. The Restricted Stock Units are not shares of stock.  Therefore,
you and any person claiming under or through you, do not possess any voting or
other shareholder rights by reason or receiving Restricted Stock Units pursuant
to this Agreement unless and until the Restricted Stock Units are settled in
Shares pursuant to Section 8 hereof.

 

6.

Dividend Equivalent. If Trustmark declares and pays a dividend in respect of its
Stock and, on the record date for such dividend, you hold Restricted Stock Units
granted pursuant to this Agreement, Trustmark shall grant you an unvested right
to receive an amount (the “Dividend Equivalent”) equal to the cash dividends you
would have received if you were the holder of record, as of such record date, of
the number of Shares related to the Restricted Stock Units that you hold as of
such record date. Your Dividend Equivalent will vest if, when and to the extent
that the related Restricted Stock Units vest and will be paid to you within the
Settlement Period (as defined below).  No interest will be paid with respect to
Dividend Equivalents. If any portion of the Restricted Stock Units are
forfeited, your Dividend Equivalent shall also be forfeited in the same
proportion.

 

7.

No Right to Continued Employment. You understand and acknowledge that this
Agreement does not in any manner affect your status as an Associate “at-will.”
As such, this Agreement does not create an express or implied contract for
employment with Trustmark or any of its Subsidiaries, for any purpose or term,
nor does it in any way limit the right of Trustmark or any of its Subsidiaries
to otherwise terminate your employment at any time, with or without cause or
notice, or impact the terms set forth in any Associate handbook or policy
manual. Trustmark and its Subsidiaries reserve the right to terminate your
employment at any time for any reason, with or without notice. Termination of
your employment is at the sole option of the management.

 

8.

Settlement. Trustmark shall issue Shares corresponding to vested Restricted
Stock Units, net of any applicable withholding, as soon as practicable following
vesting but, in any event, no later than March 15 of the year following the year
in which the Restricted Stock Units vest (such period, the “Settlement Period”).
No fractional Shares shall be issued, and the Committee, in its discretion,
shall determine whether any such fractional Shares will be used to satisfy any
withholding obligation or whether cash will be issued in lieu of fractional
Shares or whether such fractional Shares will be forfeited or otherwise
eliminated.

 

9.

No Transfer Rights. Restricted Stock Units may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of in any manner other
than by will or by the laws of decent and distribution or court order or unless
otherwise permitted by the Committee on a case-by-case basis.  

 

10.

Internal Revenue Code Section 409A. It is intended that this Agreement and the
Restricted Stock Units comply with, or are exempt from, the requirements of
Section 409A of the Code (“Section 409A”), and this Agreement and the Plan shall
be administered in a manner consistent with the foregoing intent. If this Award
is subject to Section 409A and if you are a “specified employee” (within the
meaning set forth Section 409A(a)(2)(B)(i) of the Code) as of the date of your
separation from service (within the meaning of Treas. Reg. § 1.409A-1(h)), then
the issuance of any Shares or payment of any Dividend Equivalent that would
otherwise be made upon the date of your separation from service or within the
first six months thereafter will not be made until the first business day after
the six (6) month period following the date of your termination (or, if sooner,
as soon as reasonably practicable following your death) but if and only if such
delay in the issuance of the Shares or payment of the Dividend Equivalent is
necessary to avoid the imposition of taxation on you in respect of the Shares or
Dividend Equivalent under Section 409A.  Notwithstanding anything in this
Agreement to the contrary, the receipt of any benefits under this Agreement as a
result of a termination of service shall require that you undergo a “separation
from service” within the meaning of Treas. Reg. § 1.409A-1(h) or any successor
thereto.

 

11.

Taxes.  

 

(a)

Withholding. Trustmark (or any of its Subsidiaries) shall have the right to
retain and withhold a sufficient number of the Shares resulting from payout of
this Award, or require you to remit to Trustmark (or any of its Subsidiaries) an
amount sufficient to satisfy any federal, state, local or other tax withholding
obligations as may be required by law.

 

--------------------------------------------------------------------------------

 

 

(b)

Responsibility for Taxes. You acknowledge that there will be tax consequences
with respect to the Award, and you should consult a tax adviser regarding your
tax obligations. Regardless of the amount withheld pursuant to Section 11(a),
you are solely responsible for paying all required taxes (other than Trustmark’s
share of employment taxes) with respect to your Award.

 

12.

Compliance with Laws. The grant of the Restricted Stock Units and the issuance
of any Shares pursuant to this Agreement shall be subject to, and shall comply
with, any applicable requirements of any U.S. securities and other federal laws,
rules and regulations and any other law, rule or regulation or exchange
requirement applicable thereto. Trustmark reserves the right to impose other
requirements on your participation in the Plan, on the Restricted Stock Units
and on any Shares acquired under the Plan, to the extent Trustmark determines it
is necessary or advisable to comply with applicable law or facilitate the
administration of the Plan, and to require you to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.
Notwithstanding any other provision of this Agreement, Trustmark shall not be
obligated to issue any Shares pursuant to this Agreement if the issuance thereof
would result in a violation of any law.

 

13.

Clawback. You agree that the Award is subject to recoupment or clawback by
Trustmark in accordance with Trustmark’s recoupment, clawback or similar policy
as such may be in effect from time to time, as well as any similar provisions of
applicable law, or Securities and Exchange Commission rule or regulation, or
stock exchange requirement, which could in certain circumstances require
repayment or forfeiture of the Award or any Shares or other cash or property
received with respect to the Award (including any value received from a
disposition of the Shares acquired upon payment of the Award).

 

14.

Business Protection.

 

(a)

Non-Solicitation. During the full term of your employment with Trustmark or any
of its Subsidiaries, and for a period of six (6) months after your termination
of employment with Trustmark and its Subsidiaries, whether your employment is
terminated voluntarily or involuntarily by either you or Trustmark or any of its
Subsidiaries, with or without cause or notice, you will not directly or
indirectly, either for your own accord or through another party or entity
(whether as director, officer, consultant, principal, employee, agent or
otherwise), take any action, or  attempt any action, in any manner within the
“Restricted Area” (as defined below): (i) to solicit or divert, or attempt to
solicit or divert, any person, concern or entity which is doing business with
Trustmark or any of its Subsidiaries at the time of termination of your
employment from doing business with Trustmark or any of its Subsidiaries or
otherwise alter its relationship with Trustmark or any of its Subsidiaries; (ii)
to induce or attempt to induce any customer or supplier of Trustmark or any of
its Subsidiaries to cease being a customer or supplier of Trustmark or any of
its Subsidiaries, or otherwise change its relationship with Trustmark or its
Subsidiaries; (iii) to disclose, directly or indirectly, to any person, firm or
corporation the names or addresses, or any other information pertaining to them,
of any customers or clients of Trustmark or any of its Subsidiaries that you
serviced or became acquainted during the term of your employment with Trustmark
or any of its Subsidiaries; or (iv) to take any other action that is directly or
indirectly competitive with Trustmark or any of its Subsidiaries with respect to
any customers or clients doing business with Trustmark or any of its
Subsidiaries at the time of termination of your employment with Trustmark and
its Subsidiaries.

 

(b)

Anti-Raiding. During the full term of your employment with Trustmark and any of
its Subsidiaries, and for a period of six (6) months after your termination of
employment with Trustmark and its Subsidiaries, whether your employment is
terminated voluntarily or involuntarily by either you or Trustmark or any of its
Subsidiaries, with or without cause or notice, you will not directly or
indirectly, either on your own accord or through another party or entity
(whether as director, officer, consultant, principal, employee, agent or
otherwise) attempt in any manner within the “Restricted Area” (as defined below)
to solicit, employ or otherwise interfere with any of Trustmark’s or its
Subsidiaries’ contracts or relationships with any other Associate, officer,
director, shareholder or independent contractor, existing at the time of the
termination of your employment with Trustmark and its Subsidiaries.

 

--------------------------------------------------------------------------------

 

 

(c)

Restricted Area. You understand and agree that the provisions of this Agreement
contained in this Section 14 (“Business Protection”), related to your restricted
activities cover (i) all geographic locations where you perform or performed
work for Trustmark or its Subsidiaries, and the areas extending 75 miles from
said location(s), including all location(s) over which you had management or
other functional responsibilities, regardless of whether you were physically
located at said location, and (ii) all geographic locations where any person,
customer, client, concern or entity which is doing business with Trustmark or
its Subsidiaries at the time of the termination of your employment resides,
exists, operates or does business, as well as the areas extending 75 miles from
said location(s).  

 

(d)

Consideration. You agree that, in exchange for your continued employment with
Trustmark or its Subsidiaries, as well as your eligibility to participate in the
Plan and receive this Award, you are bound by the terms and conditions set forth
in these restrictive, business protection covenants. You further acknowledge
that your obligations within these restrictive, business protection covenants
last for the duration of your employment with Trustmark or any of its
Subsidiaries, and for a period of six (6) months thereafter, regardless of the
vesting and/or forfeiture of the Restricted Stock Units subject to this Award.
You also agree that you are bound by the terms of these restrictive covenants
after agreeing to their terms initially and acknowledge the fact that you
continue to be bound by these restrictive covenants even if you receive any
additional awards/grants.

 

(e)

Acknowledgment. You have carefully considered the nature and extent of the
restrictions upon you, and the rights and remedies conferred upon Trustmark and
its Subsidiaries under this Agreement, and hereby acknowledge and agree that the
same: (i) are reasonable in time and geographical scope and are designed to
eliminate activities that would otherwise be unfair to Trustmark and its
Subsidiaries, in light of the protectable interests of Trustmark, its
Subsidiaries and their business operations; (ii) in the event your employment
with Trustmark and its Subsidiaries terminates for any reason, will not prevent
you from earning a livelihood without violating the above described
restrictions; (iii) do not confer a benefit upon Trustmark or its Subsidiaries
disproportionate to any detriment to you; and (iv) are fully required to protect
Trustmark’s and its Subsidiaries’ legitimate, protectable interests as a leader
in the banking and financial services industries involving confidential
information including Trustmark’s and its Subsidiaries’ goodwill, relationships,
confidential information and other legally recognized protectable interests.

 

(f)

Enforcement of Restrictive Covenants/Relief for Violations. You acknowledge that
Trustmark and its Subsidiaries have a protectable interest in enforcing the
non-solicitation and anti-raiding provisions of the Agreement for the full
length of your employment and for the 6 month term following the termination of
your employment. You agree that any violation of any provision of the Agreement
will result in immediate, irreparable harm to Trustmark and its Subsidiaries and
that money damages alone would not be an adequate remedy for any such violation.
In addition to the rights and remedies conveyed in this Agreement, Trustmark and
its Subsidiaries shall be entitled, and is expressly and irrevocably authorized
by you, to seek specific enforcement and injunctive relief in a court of
competent jurisdiction, without posting a bond or other security. This section
shall in no manner be construed to limit other causes of action, rights, and
relief to which Trustmark or its Subsidiaries may be entitled. You recognize
that if Trustmark or any of its Subsidiaries is successful in obtaining any of
the requested relief or damages under the terms of this Agreement, you must pay
reasonable attorneys’ fees, costs and expenses incurred by Trustmark or its
Subsidiaries in enforcing and obtaining relief or damages available under this
Agreement. Without limiting the generality of the foregoing, the rights and
remedies of Trustmark and its Subsidiaries, and your obligations under this
Agreement, are in addition to any respective rights, remedies and obligations
under applicable law (including, but not limited to, laws relating to
misappropriation of trade secrets) and under any other agreement between you and
Trustmark or any of its Subsidiaries.

 

15.

Miscellaneous.  

 

--------------------------------------------------------------------------------

 

 

(a)

Counterparts and Electronic Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but such counterparts,
when taken together, shall constitute one agreement. This Agreement may be
executed by a party's signature transmitted by electronic means, including
through electronic acknowledgement, and copies of this Agreement executed and
delivered by means of electronic signatures, including through electronic
acknowledgement, shall have the same force and effect as copies hereof executed
and delivered with original signatures. All parties hereto may rely upon
electronic signatures, including electronic acknowledgements, as if such
signatures were originals. All parties hereto agree that an electronic signature
page, including an electronic acknowledgement, may be introduced into evidence
in any proceeding arising out of or related to this Agreement as if it were an
original signature page.

 

(b)

Electronic Delivery. Trustmark may, in its sole discretion, decide to deliver
any documents related to Restricted Stock Units granted under the Plan or future
Restricted Stock Units that may be granted under the Plan by electronic means or
request your consent to participate in the Plan by electronic means. You consent
to receive such documents by electronic delivery and agree to participate in the
Plan through any on-line or electronic system established and maintained by
Trustmark or another third party designated by Trustmark.

 

(c)

Notices. Any notice to Trustmark required under or relating to this Agreement
shall be in writing and addressed to:

Trustmark Corporation      

Mailing Address

248 E. Capitol Street

P.O. Box 291

Jackson, MS  39201

Jackson, MS  39205

 

 

Attention:  Secretary

 

 

Any notice to you required under or relating to this Agreement shall be in
writing and addressed to you at your address as it appears on the records of
Trustmark. Alternatively, any notice to Trustmark or you required under or
relating to this Agreement may be delivered via the internet hosting website
designated by Trustmark for the Plan.  

 

 

(d)

Modification. This Agreement may be modified, amended, suspended or terminated
and any terms or conditions may be waived, but only by a written instrument
executed by the parties.  Notwithstanding the foregoing, Trustmark reserves the
right to revise this Agreement as it deems necessary or advisable, in its sole
discretion and without your consent, to comply with Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Section 409A
in connection to this Award of Restricted Stock Units.

 

(e)

Severability. The provisions of this Agreement are severable and should any
provision of this Agreement be held by a court of competent jurisdiction to be
unenforceable or invalid for any reason, the remaining provisions of this
Agreement shall not be affected by such holding and shall continue in full force
and effect in accordance with their terms.  

 

(f)

Reformation. If any of the restrictions set forth in this Agreement, including
those set forth in Section 14, are found by a court of competent jurisdiction to
be overly broad, unreasonable, or otherwise unenforceable then these
restrictions shall be modified and enforced to the greatest extent that the
court deems permissible. Each of the obligations in this Section 14 are
independent, separable and enforceable independent of each other.

 

(g)

Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by, and construed in accordance with, the laws
of the State of Mississippi, without giving effect to the conflict of laws
principles thereof.  

 

--------------------------------------------------------------------------------

 

 

(h)

Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to Trustmark or its Subsidiaries. This Agreement
shall inure to the benefit of your legal representatives. All obligations
imposed upon you and all rights granted to Trustmark under this Agreement shall
be binding upon your heirs, executors, administrators and successors.

 

(i)

Entire Agreement. This Agreement and the terms and conditions of the Plan
constitute the entire understanding between you and Trustmark and its
Subsidiaries, and supersedes all other agreements, whether written or oral, with
respect to the Award.

 

(j)

Headings. The headings of this Agreement are inserted for convenience only and
do not constitute a part of this Agreement.

 

(k)

Participant’s Acknowledgement. This Award is granted pursuant to the Plan and is
subject to the terms thereof. By accepting this Award, you acknowledge that you
(i) have read this Agreement, (ii) have received and read the Plan, (iii) have
had an opportunity to obtain the advice of counsel prior to accepting this
Agreement, and (iv) fully understand the terms and conditions of this Agreement
and the Plan.  

To evidence its grant of the Award and the terms, conditions and restrictions
thereof, Trustmark has signed this Agreement as of the Award Date. This
Agreement shall not become legally binding unless you have accepted this
Agreement by the Agreement due date noted with respect to the Award on the
internet hosting website designated by Trustmark for the Plan (or such later
date as the Chairman of the Committee may accept) pursuant to such means as the
Committee may permit. If you fail to timely accept this Agreement, the Award
shall be cancelled and forfeited ab initio.

TRUSTMARK CORPORATION

 

 

By:

Its:

 

 

 